Citation Nr: 1105167	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-40 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for pituitary adenoma, 
postoperative.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1969 to December 
1970. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from December 2007 and March 2009 rating decisions by 
the Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for pituitary adenoma, post-operative, and PTSD.  
Timely appeals were noted with respect to those decisions.

The Board has recharacterized the Veteran's claim of entitlement 
to service connection for PTSD to more broadly encompass 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and depression, pursuant to Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).

An informal conference on these matters was held before a 
Decision Review Officer on November 10, 2009, and a hearing was 
held before the undersigned Veterans Law Judge sitting at the RO 
on June 7, 2010.  A copy of the hearing transcript has been 
associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran has indicated that he was treated by a private 
physician, Dr. Geyer, for pituitary adenoma in the summer of 
2007.  In a VA clinical note dated in September 2008, however, 
the Veteran stated that he had an appointment with Dr. Geyer the 
following month.  However, only two records from Dr. Geyer, dated 
June 2007, are included with the claims folder; no additional 
records have been requested.  Upon remand, the RO should contact 
Dr. Geyer and request that all records of his treatment of the 
Veteran for pituitary adenoma be provided for inclusion with the 
claims folder.  38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The record reflects that the Veteran is currently receiving 
Social Security Administration (SSA) disability benefits; 
however, the basis for the grant of SSA benefits is unclear.  VA 
will make attempts to obtain records in the custody of a Federal 
department until it is determined that the records do not exist 
or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).  As such, the RO should contact the SSA and request 
that all of the records associated with the Veteran's claim for 
disability benefits be provided for inclusion with the claims 
folder.  

The Veteran has been diagnosed with PTSD, which he attributes to 
fear of hostile military activity, among other stressors.  The 
Veteran's primary stressors of witnessing helicopters coming into 
the base with dead soldiers and witnessing a Vietnamese civilian 
being killed by a truck are too vague to be meaningfully 
researched.   

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to 
be codified at 38 C.F.R. § 3.304 (f)(3).  

The Veteran's service personnel records and separation document 
reflect that he served in the Republic of Vietnam from March 1970 
to December 1970.  The Board finds that, under the changes to 38 
C.F.R. § 3.304(f)(3), the  Veteran thus had "service in a 
location that would potentially involve 'hostile military or 
terrorist activity'."  

In light of this, the Board finds it necessary to secure an 
examination to ascertain whether the Veteran in fact has PTSD 
that is a result of his fear of hostile military activity and 
that the claimed stressor is adequate to support a diagnosis of 
PTSD.  

Further, under Clemons, supra, the United States Court of Appeals 
for Veterans Claims (Court) held that, although an appellant's 
claim identified PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors-including the claimant's description of the 
claim, the symptoms the claimant describes, and the information 
the claimant submits or that VA obtains in support of the claim.  
The Court reasoned that the appellant did not file a claim to 
receive benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, however described, 
causes him.   In this case, the Veteran has diagnoses of both 
PTSD and depression.  In order to properly assess the Veteran's 
claim for an acquired psychiatric disorder, to include PTSD and 
depression, on remand the RO must schedule him for a VA 
psychiatric examination in order to determine the current 
diagnosis or diagnoses of his claimed acquired psychiatric 
disorder(s).  In addition to conducting a psychiatric 
examination, the designated examiner must provide a medical nexus 
opinion with respect to any identified acquired psychiatric 
disorder.  The opinion must address whether the Veteran has an 
acquired psychiatric disorder that is attributable to his active 
military service.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact Dr. 
Geyer and request that all records of the 
Veteran's treatment for pituitary adenoma be 
provided for inclusion with the claims folder.  
If such records are unavailable, a negative 
response should be obtained and the Veteran 
should be so notified.

2.  Request from SSA all records associated 
with the Veteran's disability claim.  Request 
copies of any disability determinations and 
all medical records considered in making those 
determinations.  If such records are 
unavailable, a negative response must be 
obtained and the Veteran must be notified.

3.  Schedule the Veteran for an examination by 
a VA psychiatrist to determine whether the 
diagnostic criteria for PTSD are met; and to 
identify any current psychiatric disability 
other than PTSD.  The Veteran's claims file, 
to include a complete copy of this REMAND, 
must be provided to the examiner designated to 
examine the Veteran, and the report of 
examination should note review of the claims 
file.

All necessary special studies or tests, to 
include psychological testing and evaluation, 
such as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the 
Veteran currently suffers from PTSD related to 
his fear of hostile military or terrorist 
activity while on active duty and whether it 
is adequate to support a diagnosis of PTSD.  
For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means 
that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of the Veteran or others, such as from an 
actual or potential improvised explosive 
device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected 
sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the 
event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror. 

For any current psychiatric disability other 
than PTSD, the examiner should provide an 
opinion as to whether it is at least as likely 
as not (50 percent probability or more) that 
it had its onset in service or is otherwise 
the result of disease or injury during 
service.  Any opinion in this regard must be 
reconciled with the in-service findings of 
emotional instability, to include an October 
1970 finding that the Veteran had emotional 
instability and "severe stress" relating to 
his military duty and marital problems, and 
the Veteran's notation on his November 1970 
Report of Medical History that he had 
attempted suicide.  The examination report 
should include the complete rationale for all 
opinions expressed. 

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claims on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefits sought on appeal remain denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112.  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
